
	
		III
		112th CONGRESS
		1st Session
		S. RES. 53
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2011
			Mr. Lieberman, from the
			 Committee on Homeland Security and
			 Governmental Affairs, reported the following original
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		Authorizing expenditures by the Committee
		  on Homeland Security and Governmental Affairs.
	
	
		1.Committee on Homeland
			 Security and Governmental Affairs
			(a)General
			 authorityIn carrying out its powers, duties, and functions under
			 the Standing Rules of the Senate, in accordance with its jurisdiction under
			 rule XXV of such rules and S. Res. 445 (108th Congress), including holding
			 hearings, reporting such hearings, and making investigations as authorized by
			 paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the
			 Committee on Homeland Security and Governmental Affairs (referred to in this
			 resolution as the committee) is authorized from March 1, 2011,
			 through February 28, 2013, in its discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 period ending September 30, 2011The expenses of the committee
			 for the period March 1, 2011, through September 30, 2011, under this section
			 shall not exceed $6,902,759, of which amount—
				(1)not to exceed
			 $75,000, may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and
				(2)not to exceed
			 $20,000, may be expended for the training of the professional staff of the
			 committee (under procedures specified by section 202(j) of that Act).
				(c)Expenses for
			 fiscal year 2012 periodThe expenses of the committee for the
			 period October 1, 2011, through September 30, 2012, under this section shall
			 not exceed $11,833,302, of which amount—
				(1)not to exceed
			 $75,000, may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and
				(2)not to exceed
			 $20,000, may be expended for the training of the professional staff of the
			 committee (under procedures specified by section 202(j) of that Act).
				(d)Expenses for
			 period ending February 28, 2013For the period October 1, 2012,
			 through February 28, 2013, expenses of the committee under this section shall
			 not exceed $4,930,543, of which amount—
				(1)not to exceed
			 $75,000, may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946); and
				(2)not to exceed
			 $20,000, may be expended for the training of the professional staff of the
			 committee (under procedures specified by section 202(j) of that Act).
				2.Reporting
			 legislationThe committee
			 shall report its findings, together with such recommendations for legislation
			 as it deems advisable, to the Senate at the earliest practicable date, but not
			 later than February 28, 2013.
		3.Expenses; agency
			 contributions; and investigations
			(a)Expenses of the
			 committee
				(1)In
			 generalExcept as provided in paragraph (2), any expenses of the
			 committee under this resolution shall be paid from the contingent fund of the
			 Senate upon vouchers approved by the chairman of the committee.
				(2)Vouchers not
			 requiredVouchers shall not be required for—
					(A)the disbursement
			 of salaries of employees of the committee who are paid at an annual
			 rate;
					(B)the payment of
			 telecommunications expenses provided by the Office of the Sergeant at Arms and
			 Doorkeeper;
					(C)the payment of
			 stationery supplies purchased through the Keeper of Stationery;
					(D)payments to the
			 Postmaster of the Senate;
					(E)the payment of
			 metered charges on copying equipment provided by the Office of the Sergeant at
			 Arms and Doorkeeper;
					(F)the payment of
			 Senate Recording and Photographic Services; or
					(G)for payment of
			 franked and mass mail costs by the Sergeant at Arms and Doorkeeper, United
			 States Senate.
					(b)Agency
			 contributionsThere are authorized such sums as may be necessary
			 for agency contributions related to the compensation of employees of the
			 committee for the period March 1, 2011, through September 30, 2011, for the
			 period October 1, 2011, through September 30, 2012, and for the period October
			 1, 2012, through February 28, 2013, to be paid from the appropriations account
			 for `Expenses of Inquiries and Investigations' of the Senate.
			(c)Investigations
				(1)In
			 generalThe committee, or any duly authorized subcommittee of the
			 committee, is authorized to study or investigate—
					(A)the efficiency
			 and economy of operations of all branches of the Government including the
			 possible existence of fraud, misfeasance, malfeasance, collusion,
			 mismanagement, incompetence, corruption, or unethical practices, waste,
			 extravagance, conflicts of interest, and the improper expenditure of Government
			 funds in transactions, contracts, and activities of the Government or of
			 Government officials and employees and any and all such improper practices
			 between Government personnel and corporations, individuals, companies, or
			 persons affiliated therewith, doing business with the Government; and the
			 compliance or noncompliance of such corporations, companies, or individuals or
			 other entities with the rules, regulations, and laws governing the various
			 governmental agencies and its relationships with the public;
					(B)the extent to
			 which criminal or other improper practices or activities are, or have been,
			 engaged in the field of labor-management relations or in groups or
			 organizations of employees or employers, to the detriment of interests of the
			 public, employers, or employees, and to determine whether any changes are
			 required in the laws of the United States in order to protect such interests
			 against the occurrence of such practices or activities;
					(C)organized
			 criminal activity which may operate in or otherwise utilize the facilities of
			 interstate or international commerce in furtherance of any transactions and the
			 manner and extent to which, and the identity of the persons, firms, or
			 corporations, or other entities by whom such utilization is being made, and
			 further, to study and investigate the manner in which and the extent to which
			 persons engaged in organized criminal activity have infiltrated lawful business
			 enterprise, and to study the adequacy of Federal laws to prevent the operations
			 of organized crime in interstate or international commerce; and to determine
			 whether any changes are required in the laws of the United States in order to
			 protect the public against such practices or activities;
					(D)all other aspects
			 of crime and lawlessness within the United States which have an impact upon or
			 affect the national health, welfare, and safety; including but not limited to
			 investment fraud schemes, commodity and security fraud, computer fraud, and the
			 use of offshore banking and corporate facilities to carry out criminal
			 objectives;
					(E)the efficiency
			 and economy of operations of all branches and functions of the Government with
			 particular reference to—
						(i)the
			 effectiveness of present national security methods, staffing, and processes as
			 tested against the requirements imposed by the rapidly mounting complexity of
			 national security problems;
						(ii)the capacity of
			 present national security staffing, methods, and processes to make full use of
			 the Nation's resources of knowledge and talents;
						(iii)the adequacy of
			 present intergovernmental relations between the United States and international
			 organizations principally concerned with national security of which the United
			 States is a member; and
						(iv)legislative and
			 other proposals to improve these methods, processes, and relationships;
						(F)the efficiency,
			 economy, and effectiveness of all agencies and departments of the Government
			 involved in the control and management of energy shortages including, but not
			 limited to, their performance with respect to—
						(i)the
			 collection and dissemination of accurate statistics on fuel demand and
			 supply;
						(ii)the
			 implementation of effective energy conservation measures;
						(iii)the pricing of
			 energy in all forms;
						(iv)coordination of
			 energy programs with State and local government;
						(v)control of
			 exports of scarce fuels;
						(vi)the management
			 of tax, import, pricing, and other policies affecting energy supplies;
						(vii)maintenance of
			 the independent sector of the petroleum industry as a strong competitive
			 force;
						(viii)the allocation
			 of fuels in short supply by public and private entities;
						(ix)the management
			 of energy supplies owned or controlled by the Government;
						(x)relations with
			 other oil producing and consuming countries;
						(xi)the monitoring
			 of compliance by governments, corporations, or individuals with the laws and
			 regulations governing the allocation, conservation, or pricing of energy
			 supplies; and
						(xii)research into
			 the discovery and development of alternative energy supplies; and
						(G)the efficiency
			 and economy of all branches and functions of Government with particular
			 references to the operations and management of Federal regulatory policies and
			 programs.
					(2)Extent of
			 inquiriesIn carrying out the duties provided in paragraph (1),
			 the inquiries of this committee or any subcommittee of the committee shall not
			 be construed to be limited to the records, functions, and operations of any
			 particular branch of the Government and may extend to the records and
			 activities of any persons, corporation, or other entity.
				(3)Special
			 committee authorityFor the purposes of this subsection, the
			 committee, or any duly authorized subcommittee of the committee, or its
			 chairman, or any other member of the committee or subcommittee designated by
			 the chairman, from March 1, 2011, through February 28, 2013, is authorized, in
			 its, his, her, or their discretion—
					(A)to require by
			 subpoena or otherwise the attendance of witnesses and production of
			 correspondence, books, papers, and documents;
					(B)to hold
			 hearings;
					(C)to sit and act at
			 any time or place during the sessions, recess, and adjournment periods of the
			 Senate;
					(D)to administer
			 oaths; and
					(E)to take
			 testimony, either orally or by sworn statement, or, in the case of staff
			 members of the Committee and the Permanent Subcommittee on Investigations, by
			 deposition in accordance with the Committee Rules of Procedure.
					(4)Authority of
			 other committeesNothing contained in this subsection shall
			 affect or impair the exercise of any other standing committee of the Senate of
			 any power, or the discharge by such committee of any duty, conferred or imposed
			 upon it by the Standing Rules of the Senate or by the Legislative
			 Reorganization Act of 1946.
				(5)Subpoena
			 authorityAll subpoenas and related legal processes of the
			 committee and its subcommittees authorized under S. Res. 73, agreed to March
			 10, 2009 (111th Congress), are authorized to continue.
				
